Examiner’s Amendment/Reasons for Allowance/Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Omar Galiano on August 10, 2021.
The application has been amended as follows: 
1. Claim 1, lines 17-18, delete “lens-element groups” and insert therein –lens groups--;
2. Claim 1, line 18, delete “focus the lens” and insert therein –focus the fixed focal length lens system--;
3. Claim 11, line 1 change “claim8” to –claim 8--; 
4. Claim 11, line 2, delete “four lens elements” and insert therein –a first lens element, a second lens element, a third lens element, and a fourth lens element, in any order,--;
5. Claim 11, line 6, delete “four lens elements” and insert therein –a first lens element, a second lens element, a third lens element, and a fourth lens element, in any order,--; 

7. Claim 11, line 20, delete “two lens elements” and insert therein –a first lens element, and a second lens element, in any order,--; 
8. Claim 11, line 23, delete “three lens elements” and insert therein –a first lens element, a second lens element, and a third lens element, in any order,--;
9. Claim 12, line 4, delete “two lens elements” and insert therein –a first lens element, and a second lens element, in any order,--; 
10. Claim 12, line 8, delete “three lens elements” and insert therein –a first lens element, a second lens element, and a third lens element, in any order,--;
11. Claim 12, line 14, delete “three lens elements” and insert therein –a first lens element, a second lens element, and a third lens element, in any order,--;
12. Claim 12, line 19, delete “four lens elements” and insert therein –a first lens element, a second lens element, a third lens element, and a fourth lens element, in any order,--; 
13. Claim 12, line 25, delete “five lens elements” and insert therein –a first lens element, a second lens element, a third lens element, a fourth lens element, and a fifth lens element, in any order,--; 
14. Claim 12, line 33, delete “six lens elements” and insert therein –a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, and a sixth lens element, in any order,--;
15. Claim 13, line 1, change “system lens” to –lens system--;

17. Claim 13, line 6, delete “three lens elements” and insert therein –a first lens element, a second lens element, and a third lens element, in any order,--; and
18. Claim 13, line 10, delete “two lens elements” and insert therein –a first lens element, and a second lens element, in any order,--. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 1, none of the prior art either alone or in combination disclose or teach of the claimed lens system specifically including, as the distinguishing features in combination with the other limitations, the lens system comprising in order from an object side to an image side the first through fifth lens groups as claimed, the first, third and fifth lens groups as stationary, the second and fourth lens groups as displaceable along the optical axis for focusing, the third lens group containing a stationary iris diaphragm the aperture of which is adjustable, the claimed focusing front group and focusing back group as movable jointly relative to one another and to the stationary lens groups in order to focus the lens system on objects at different object distances and further wherein the claimed second lens group has positive refractive power, and the claimed fourth lens group has negative refractive power. 
Examiner’s Comments

	Applicant’s amendments of June 17, 2021 has overcome the double patenting rejections set forth in the prior office action. 
	Applicant’s amendments to independent claim 1 of June 17, 2021, has overcome all prior art rejections and all cited art set forth in the prior office action. There being no applicable prior art and no outstanding issues, the application is now in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337.  The examiner can normally be reached on Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        August 17, 2021